


110 HR 3869 IH: Making appropriations to the Department of Transportation

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3869
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mrs. Bachmann (for
			 herself, Mr. Ramstad, and
			 Mr. Kline of Minnesota) introduced the
			 following bill; which was referred to the Committee on Appropriations
		
		A BILL
		Making appropriations to the Department of Transportation
		  to repair and reconstruct the bridge that collapsed on August 1, 2007, on
		  Interstate Route I–35W in Minneapolis, Minnesota, for the year ending September
		  30, 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Minnesota Bridge Repair Act.
		2.Bridge collapse
			 assistanceThere are hereby
			 appropriated, out of any funds in the Treasury not otherwise appropriated, to
			 the Secretary of Transportation $195,000,000, to remain available until
			 expended, for emergency repairs and reconstruction of the bridge that collapsed
			 on August 1, 2007, on Interstate Route I–35W in Minneapolis, Minnesota.
		3.Offsetting
			 across-the-board rescission
			(a)In
			 generalOf the amount of new
			 discretionary budget authority provided for fiscal year 2008 in any fiscal year
			 2008 appropriation Act (other than for the Department of Defense, Homeland
			 Security, or Veterans Affairs), there is rescinded the total amount determined
			 by the Director of the Office of Management and Budget to be required to offset
			 the new discretionary budget authority provided in this Act.
			(b)Proportionate
			 applicationThe rescission
			 under subsection (a) shall be applied proportionately to each discretionary
			 account, and to each program, project, and activity within each such
			 account.
			(c)OMB
			 reportNot later than 30 days
			 after the date of enactment of this section, the Director of the Office of
			 Management and Budget shall submit to the Committees on Appropriations of the
			 House of Representatives and the Senate a report specifying each account
			 reduced by the rescission under this section and the amount of such reduction.
			
